—Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered May 25, 1995, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 9 years to life, unanimously affirmed.
Defendant’s requests to submit to the jury the defense of justification and the lesser included offense of assault in the third degree (Penal Law § 120.00 [2]) were properly denied. There was no reasonable view of the evidence, considered in the light most favorable to defendant, to support either of these requested charges. Concur—Murphy, P. J., Milonas, Wallach, Rubin and Mazzarelli, JJ.